[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS OR, IN THE ALTERNATIVE,CT Page 13939 TO STAY ACTION AND COMPEL ARBITRATION
This matter involves a petition for a temporary and permanent injunction to compel the defendants to hold an election for the seating of trustees under the rules governing the administration of a trust which was established for the purpose of providing advertising for the promotion of Subway Sandwich Shops. In addition to the injunctive relief requested, the complaint also seeks punitive damages and attorney's fees.
The defendant has filed the above entitled motion in an effort to conclude or suspend this matter on the grounds that the parties entered into an agreement to arbitrate the issues raised in an earlier lawsuit. Under the terms of the arbitration agreement, it is claimed that this action may not be prosecuted while the arbitration is pending.
The plaintiff contends that the earlier agreement was concerned only with the election process and results of the 1997 election and that the instant petition is concerned with the failure of the trustees to hold an election in 1998 as is required by the charter and by-laws.
The agreement to arbitrate as set forth in a letter of November 6, 1997, Exhibit C as attached to the petition, sets forth in detail the scope of the issues to be arbitrated including an interpretation of the procedures regarding the conduct of elections and that the parties agree to defer any litigation pertaining to the 1997 election while the arbitration is pending. The parties have both cited the usual authorities which stand for the proposition that the courts have long favored the use of arbitration procedures to resolve disputes.
At this point in the proceedings this court finds it reasonable to conclude from the claims made by counsel in their arguments and briefs and a review of the complaint that the resolution of the issues presented to the arbitrators may well result directly or indirectly in the disposition of the issues raised in the instant proceeding.
Accordingly, the motion to suspend further proceedings in this matter is granted pending resolution of the issues presented in the earlier proceeding (CV97-0060279S), "Hadelman, et al v. CT Page 13940 DeLuca, et al."
George W. Ripley, Judge Trial Referee.